UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6639


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KEONTE K. YORKSHIRE, a/k/a Tae,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cr-00177-RAJ-LRL-9)


Submitted: October 19, 2021                                   Decided: October 22, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keonte K. Yorkshire, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keonte K. Yorkshire appeals the district court’s orders denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release, denying counsel’s supplemental

motion for compassionate release, and denying Yorkshire’s pro se motion for

reconsideration. After reviewing the record, we conclude that the district court did not

abuse its discretion in denying the motions. See United States v. Kibble, 992 F.3d 326, 329

(4th Cir. 2021) (stating standard of review for order denying compassionate release); see

also United States v. High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming district court order

denying compassionate release where “[t]he court’s rationale . . . was both rational and

legitimate under [18 U.S.C. § 3553(a)]” and “the court sufficiently explained its denial to

allow for meaningful appellate review” (internal quotation marks omitted)). We therefore

affirm the district court’s orders. United States v. Yorkshire, No. 2:18-cr-00177-RAJ-LRL-

9 (E.D. Va. Feb. 2, 2021; Mar. 25, 2021). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2